DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 2, line 7, the term “a polishing slurry” lacks proper antecedent basis. It is unclear if this is the first or second semiconductor substrate polishing slurry as in claim 1, or a different slurry.
	In claim 2, line 8, the term “to polish” is unclear.  Is this step - - to finish polish - - as in claim 1, or a different polishing step?  
	Claims 3-5 fail to cure the indefiniteness of the base claim, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga et al (US 2005/0124264A1).
Tominaga discloses that a slurry amount supply should be adjusted according to the usage time of the polishing pads [0052].  This encompasses the lifetime of the pad because as the lifetime of the pad progresses, the pad wear rate results in a deteriorated wafer shape [0053].  
	As to amended claim 18, “only the front surface” is polished with the pad, as cited, because Tominaga does not disclose to use the pad to polish the back surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al (US 7,150,675 B) in view of Tominaga et al (US 2005/0124264A1).
Kramer discloses a method comprising:
determining the lifetime of a polishing pad (col.12, lines 47-49; col.12, lines 28-29);
contacting only the front surface (see Fig.1) of a semiconductor substrate 107 (col.1, lines 9-21) with the polishing pad 102;
supplying a polishing slurry 109 to the polishing pad (col.5, lines 20-23) to polish the front surface of the semiconductor substrate and produce a polished semiconductor substrate, wherein only the front surface of the semiconductor substrate is polished while supplying the polishing slurry (as depicted in Fig.1); and
adjusting at least one process parameter on the basis of the remaining lifetime of the polishing pad (col.12, lines 30-32).

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to control an amount of the polishing slurry supplied to the polishing pad as cited in the method of Kramer because Tominaga teaches that this is a useful process parameter to control on the basis of the remaining lifetime of the polishing pad.

Allowable Subject Matter
Claims 1 and 6-17 are allowed.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Amendment
	The 35 USC 112 rejection of claim 1 is withdrawn in view of the claim amendments.  However, the citation of the polishing slurry and the finish vs. rough polishing in claim 2 is unclear.  Thus, claim 2 and its dependent claims remain rejected under 35 USC 112.
Applicant’s arguments, see pages 9-13, filed 10/23/20, with respect to the rejections over Chu and the double patenting rejection have been fully considered and are persuasive.  The 
Claim 18 remains rejected under Tominaga, and is also rejected over Kramer in view of Tominaga.

Response to Arguments
Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive, to the extent they still apply.
Applicant argues that Tominaga does not polish only the front surface of the semiconductor surface while supplying the polishing slurry.  In response, this argument is not commensurate in scope with the claim language.  Tominaga may have more than one polishing pad, however at any given point in time, a pad only polishes one surface (not both a front surface and a back surface).  The claim has open “comprising” language, and thus reads on providing either a single- or double-side polishing apparatus.  And even if another interpretation is provided for the claim, the teachings of Tominaga are obvious to apply to both single- or double-side polishing because pads wear and have a limited lifetime in both types of polishing devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713